  Case: 1:21-cv-00026-SNLJ Doc. #: 20 Filed: 06/17/21 Page: 1 of 1 PageID #: 96




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

 KEON TERRELL ALLEN,                             )
                                                 )
                Plaintiff,                       )
                                                 )
        V.                                       )            No. 1:21-CV-26 SNLJ
                                                 )
 SHERIFF MARK DOBBS, at al.,                     )
                                                 )
                Defendants.                      )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on plaintiffKeon Terrell Allen's motion for leave to proceed

in forma pauperis on appeal. ECF No. 18. After review of plaintiffs financial information

provided in his affidavit in support, the Court has determined that plaintiff is unable to pay the

filing fee and will grant plaintiffs motion to proceed informa pauperis on appeal.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff's motion for leave to proceed informa pauperis

on appeal is GRANTED. [ECF No. 18]

       Dated this / 7 /t,,, day of June, 2021.




                                                 STEPHEN N. LIMBAGH,JR
                                                 SENIOR UNITED STATES DISTRICT JUDGE
